Case 1:19-cv-03616-NRN Document 1 Filed 12/20/19 USDC Colorado Page 1 of 9




                          UNITED STATES DISTRICT COURT
                                     District of Colorado

 Jerry Smith, individually and on              §
 behalf of all those similarly situated        §
                                               §
                  Plaintiff,                   §
                                               §
                                               §     CA No: 1:19-cv-3616
 v.                                            §
                                               §
 True Security, Inc.                           §     Class and Collective Action
                                               §     Jury Demanded
                 Defendant                     §



                      CLASS AND COLLECTIVE ACTION COMPLAINT


         Jerry Smith (“Plaintiff”) brings this action individually and on behalf of all others

similarly against True Security Inc. (“Defendant”) and in support shows the Court the

following:


1. STATEMENT OF THE CASE

      1.1. The federal Fair Labor Standards Act, 29 U.S.C. §201, et seq., (the “FLSA”), the
           Colorado Wage Claim Act, §8-4-101, et seq. (the “Wage Claim Act”), the Colorado
           Minimum Wage Act, C.R.S. §8-6-101, et seq., as implemented by the Colorado
           Minimum Wage Order (the “Minimum Wage Act”) contain various rules regarding
           employee wages and working hours. Defendant violated these laws by failing to
           compensate employees at “time and one-half” their regular rate of pay for all overtime
           hours worked. This class and collective action seeks to recover damages and backpay to
           compensate all current and former employees of Defendant for these wage violations.


2. PARTIES, JURISDICTION, AND VENUE

      2.1. Plaintiff, a former employee of Defendant, is an individual and resident of the State of
           Colorado.
       ____________________________________________________________________________________
                              Plaintiff’s Class and Collective Action Complaint
                                                    Page | 1
Case 1:19-cv-03616-NRN Document 1 Filed 12/20/19 USDC Colorado Page 2 of 9




  2.2. Defendant is a corporation doing business in Colorado. The corporate office for
       Defendant is 10555 E. Dartmouth Ave., Suite 340. Aurora, Colorado 80014.

  2.3. This Court has jurisdiction over the parties and subject matter of this action pursuant to
       29 U.S.C. §216(b) and 28 U.S.C. §1331.

  2.4. Plaintiff requests that this Court exercise its supplemental jurisdiction over the Colorado
       state law claims. 28 U.S.C. § 1367.

  2.5. Venue is proper under 28 U.S.C. §1391(b).


3. FACTUAL BACKGROUND

  3.1. Defendant is a service company providing security services to various commercial
       businesses in Colorado. Defendant is in the commercial support service industry as
       defined in the Wage Claim Act.

  3.2. Plaintiff worked for Defendant as a security guard providing security services to
       commercial firms in Colorado.

  3.3. Although Plaintiff was required to work overtime hours, and did so frequently, Plaintiff
       was not compensated at the mandated time and one-half rate for all these overtime
       hours. Given the nature of Plaintiff’s work, no overtime exemption applies to Plaintiff.

  3.4. For example, during the week of January 8, 2019 through January 15, 2019 Plaintiff
       worked 58 hours. He was paid straight time for 50 hours at $16.00 per hour and
       overtime for only 8 of those hours at $24.00 per hour. Plaintiff should have been paid at
       the overtime rate for all 18 hours over 40 worked in that workweek.

  3.5. It was a routine practice of Defendant not to pay overtime of all hours over 40 in a
       workweek. All of the security guards employed by Defendant were subject to this illegal
       policy.

  3.6. Plaintiff and the Class Members also worked over 12 hours in a day without being paid
       overtime.




   ____________________________________________________________________________________
                          Plaintiff’s Class and Collective Action Complaint
                                                Page | 2
Case 1:19-cv-03616-NRN Document 1 Filed 12/20/19 USDC Colorado Page 3 of 9




4. COLLECTIVE AND CLASS ACTION ALLEGATIONS

   4.1. Plaintiff brings this action as a FED. R. CIV. P. 23 class action, on behalf of himself and
        on behalf of a Class for which Plaintiff seeks certification. Pending any modifications
        necessitated by discovery, Plaintiff preliminarily defines this Class as follows:

       All security guards employed by Defendant beginning three years prior to the date
       of the filing of this lawsuit.

   4.2. This action is properly brought as a class action for the following reasons:

      4.2.1. The Class is so numerous that joinder of all Class Members is impracticable.
            Plaintiff is informed and believes that the number of Class Members exceeds fifty.

      4.2.2. Numerous questions of law and fact regarding the liability of Defendant are
           common to the Class and predominate over any individual issues which may exist.

      4.2.3. The claims asserted by Plaintiff are typical of the claims of Class Members and the
            Class is readily ascertainable from Defendant’s own records. A class action is
            superior to other available methods for the fair and efficient adjudication of this
            controversy.

      4.2.4. Plaintiff will fairly and adequately protect the interests of Class Members. The
           interests of Class Members are coincident with, and not antagonistic to, those of
           Plaintiff. Furthermore, Plaintiff is represented by experienced class action counsel.

   4.3. Plaintiff also seeks certification of an FLSA “opt-in” collective action pursuant to 29
        U.S.C. §216(b) for all claims asserted by Plaintiff because his claims are nearly identical
        to those of other Class Members. Plaintiff and Class Members are similarly situated,
        have substantially similar or identical job requirements and pay provisions, and were
        subjected to Defendant’s common practice, policy or plan regarding employee wages and
        hours.


5. FIRST CLAIM FOR RELIEF – Collective Action (Violation of the Fair Labor
   Standards Act, 29 U.S.C. §201, et seq.)

   5.1. Plaintiff incorporates by reference all of the above paragraphs.



    ____________________________________________________________________________________
                           Plaintiff’s Class and Collective Action Complaint
                                                 Page | 3
Case 1:19-cv-03616-NRN Document 1 Filed 12/20/19 USDC Colorado Page 4 of 9




  5.2. At all relevant times, each Defendant has been, and continues to be, an “employer”
       within the meaning of the FLSA.

  5.3. Defendant is an enterprise engaged in interstate “commerce” and/or in the production
       of “goods” for “commerce” within the meaning of the FLSA.

  5.4. At all relevant times, Defendant has had gross annual volume of sales in excess of
       $500,000.

  5.5. At all relevant times, Defendant has employed, and continues to employ, non-exempt
       “employees,” including Plaintiff. Plaintiff consents to sue in this action pursuant to 29
       U.S.C. §216(b).

  5.6. Plaintiff was an employee of Defendant within the meaning of the FLSA.

  5.7. While employed by Defendant, Plaintiff was engaged in commerce or in the production
       of goods for commerce within the meaning of the FLSA. Plaintiff and the Class Members
       specifically handled and used materials that traveled in interstate commerce.

  5.8. Two or more of Defendant’s employees, engage in commerce by using equipment that has
       traveled in interstate commerce. By way of example and not by limitation, Defendant’s
       employees used/use:

     5.8.1. computers and telecommunications equipment that has been manufactured and
           shipped across state lines;

     5.8.2. office equipment, such as copiers, that has been manufactured and shipped across
           state lines;

     5.8.3. the interstate telephone systems, landline and cellular, to recruit and employ
           individuals for operational positions;

     5.8.4. The United States postal system to send mail across state lines; and

     5.8.5.   the interstate banking systems to pay Defendant’s employees.

  5.9. As a result of the foregoing conduct, as alleged, Defendant has violated, and continues to
       violate, the FLSA, 29 U.S.C. §201, et seq. These violations were committed knowingly,
       willfully and with reckless disregard of applicable law.



   ____________________________________________________________________________________
                          Plaintiff’s Class and Collective Action Complaint
                                                Page | 4
Case 1:19-cv-03616-NRN Document 1 Filed 12/20/19 USDC Colorado Page 5 of 9




   5.10.      As a result, Plaintiff and Class Members has been damaged in an amount to be
        determined at trial.


6. SECOND CLAIM FOR RELIEF – Class Action (Violation of the Colorado Wage Claim
   Act, §8-4-101, et seq.)

   6.1. Plaintiff incorporates by reference all of the above paragraphs.

   6.2. At all relevant times, Defendant has been, and continues to be, an “employer” within
        the meaning of the Wage Claim Act.

   6.3. At all relevant times, Defendant has employed, and continues to employ, “employees”,
        including Plaintiff, within the meaning of the Wage Claim Act.

   6.4. Plaintiff was an employee of Defendant within the meaning of the Wage Claim Act.

   6.5. Defendant violated the Wage Claim Act as implemented by the Wage Order, when it
        failed to pay Plaintiff and others overtime wages for hours worked over forty in each
        given workweek. 7 CCR 1103-1(4).

   6.6. Defendant violated the Wage Claim Act as implemented by the Wage Order, when it
        failed to pay Plaintiff and others overtime wages for hours worked over twelve in each
        given work day. 7 CCR 1103-1(4).

   6.7. As a result of the foregoing conduct, as alleged, Defendant has failed to pay wages due
        under the Wage Claim Act, the FLSA and the Minimum Wage Act, thereby violating,
        and continuing to violate, the Wage Claim Act. These violations were committed
        knowingly, willfully and with reckless disregard of applicable law.

   6.8. As a result, Plaintiff has been damaged in an amount to be determined at trial. Plaintiff
        hereby demands payment on behalf of himself and all Class Members in an amount
        sufficient to provide compensation for all overtime hours worked. This demand for
        payment is continuing and is made on behalf of any current Defendant employees whose
        employment terminates at any time in the future. Such payment can be made care of
        undersigned counsel at the listed address.


7. THIRD CLAIM FOR RELIEF – Class Action (Violation of the Colorado Minimum
   Wage Act, §8-6-101, et seq.)

    ____________________________________________________________________________________
                           Plaintiff’s Class and Collective Action Complaint
                                                 Page | 5
Case 1:19-cv-03616-NRN Document 1 Filed 12/20/19 USDC Colorado Page 6 of 9




  7.1. Plaintiff incorporates by reference all of the above paragraphs.

  7.2. At all relevant times, Defendant has been, and continues to be, an “employer” within
       the meaning of the Colorado Minimum Wage Act.

  7.3. At all relevant times, Defendant has employed, and continues to employ, “employees”,
       including Plaintiff, within the meaning of the Minimum Wage Act.

  7.4. Plaintiff was an employee of Defendant within the meaning of the Minimum Wage Act.

  7.5. Defendant failed to pay overtime as required by the Minimum Wage Act.

  7.6. As a result of the foregoing conduct, as alleged, Defendant has violated, and continues to
       violate, the Minimum Wage Act. These violations were committed knowingly, willfully
       and with reckless disregard of applicable law.

  7.7. As a result, Plaintiff and Class Members have been damaged in an amount to be
       determined at trial.

8. DOCUMENT PRESERVATION

  8.1. As part of discovery, Plaintiff will be requesting certain documents and information from
       Defendant. Please note the document preservation instructions attached hereto.

9. REQUEST FOR RELIEF

  9.1. WHEREFORE, Plaintiff respectfully requests that the Court enter judgment in favor of
       himself and Class Members and against Defendant as follows:

     9.1.1. Determining that the action is properly maintained as a class and/or collective
            action, certifying Plaintiff as the class representative, and appointing Plaintiff’s
            counsel as counsel for Class Members;

     9.1.2. Ordering prompt notice of this litigation to all potential Class Members;

     9.1.3. Awarding Plaintiff and Class Members declaratory and/or injunctive relief as
           permitted by law or equity;



   ____________________________________________________________________________________
                          Plaintiff’s Class and Collective Action Complaint
                                                Page | 6
Case 1:19-cv-03616-NRN Document 1 Filed 12/20/19 USDC Colorado Page 7 of 9




     9.1.4. Awarding Plaintiff and Class Members their compensatory damages, service
           awards, attorneys’ fees and litigation expenses as provided by law;

     9.1.5. Awarding Plaintiff and the Class Members all penalties available under the Wage
           Act and the Minimum Wage Act;

     9.1.6. Awarding Plaintiff and Class Members their pre-judgment, post-judgment and
           moratory interest as provided by law;

     9.1.7. Awarding Plaintiff and Class Members liquidated damages and/or statutory
           penalties/interest as provided by law; and

     9.1.8. Awarding Plaintiff and Class Members such other and further relief as the Court
           deems just and proper.




                                    Respectfully submitted,

                                    By:     /s/ Chris R. Miltenberger
                                           Chris R. Miltenberger
                                           Texas Bar Number: 14171200

                                    The Law Office of Chris R.
                                    Miltenberger, PLLC
                                    1360 N. White Chapel, Suite 200
                                    Southlake, Texas 76092-4322
                                    817-416-5060 (office)
                                    817-416-5062 (fax)
                                    chris@crmlawpractice.com

                                    Attorney for Plaintiff




   ____________________________________________________________________________________
                          Plaintiff’s Class and Collective Action Complaint
                                                Page | 7
Case 1:19-cv-03616-NRN Document 1 Filed 12/20/19 USDC Colorado Page 8 of 9




                       DOCUMENT PRESERVATION INSTRUCTIONS


    Plaintiff will be requesting electronic and other documentary evidence during discovery in
this matter. This evidence will be of critical importance and Plaintiff wants to ensure that the
types of documentary and electronic evidence that will be requested the course of discovery are
preserved.
     As you may be aware, “[w]hen a lawyer who has been retained to handle a matter learns that
litigation is probable or has been commenced, the lawyer should inform the client of its duty to
preserve potentially relevant documents and of the possible consequences of failing to do so.”
Standard 10, Preservation of Documents, ABA Civil Discovery Standards (Aug. 2004). This duty
“applies to information stored in an electronic medium or format...” Id. at Standard 29.


   Various kinds of electronic and hard-copy data will be important in this lawsuit. The data
    Plaintiff anticipates will be relevant includes, but is not limited to, the following:

   The portions of any database or system maintained or used that contains time stamps or other
    data, including timesheets and telephone records, relating to the hours worked by Plaintiff
    and putative opt-in plaintiffs and/or class members as well as their pay;

   Emails and other electronic and hard-copy documents pertaining to Defendants’ decision to
    not pay the overtime premium.

   Emails and other electronic and hard-copy documents pertaining to Defendants’ reliance on
    department of labor authority when deciding not to pay the overtime premium.

   Emails and other electronic and hard-copy documents pertaining to any audit or investigation
    performed by the department of labor;

   Emails and other electronic and hard-copy documents pertaining to the job duties performed
    by Defendants’ employees, including Plaintiff;

   Emails and other electronic and hard-copy documents pertaining to the hours worked by
    Defendants’ employees, including Plaintiff;

   Emails sent and received by Plaintiff, putative opt-in plaintiffs or class members, and their
    managers/supervisors;



     ____________________________________________________________________________________
                            Plaintiff’s Class and Collective Action Complaint
                                                  Page | 8
Case 1:19-cv-03616-NRN Document 1 Filed 12/20/19 USDC Colorado Page 9 of 9




   Emails and other electronic or hard-copy documents pertaining to Defendant’s compliance
    with the Fair Labor Standards Act and/or state laws; and

   Emails and other electronic or hard-copy documents pertaining to Plaintiff and all other
    current or former employees.


This data, including all associated metadata, must be preserved. Therefore, Plaintiff requests that
Defendants perform offline backups of any databases which contain information of the types
identified above. Plaintiff also requests that Defendants perform offline backups of all current
Microsoft Exchange (or other email) databases to external hard drives, preserving their native
format. These backups should be done routinely from this point forward.


The laws and rules prohibiting destruction of evidence apply to electronically stored information
in the same manner that they apply to other evidence. Therefore, Plaintiff requests that
Defendants take every reasonable step to preserve this information until the final resolution of
this matter, and discontinue all data destruction activities, including but not limited to, backup
tape recycling policies, any automatic email deletion functions, and refrain from disposing of any
relevant hardware or data storage. In short, Plaintiff requests that the utmost care be taken in the
preservation of all relevant electronic data, including metadata.




     ____________________________________________________________________________________
                            Plaintiff’s Class and Collective Action Complaint
                                                  Page | 9
